J-S01013-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    ADAM BRIGGS, PAULA BRIGGS, HIS             :  IN THE SUPERIOR COURT OF
    WIFE, JOSHUA BRIGGS AND SARAH              : PENNSYLVANIA
    BRIGGS,                                    :
                                               :
                       Appellants              :
                                               :
                                               :
                v.                             :
                                               :  No. 1351 MDA 2017
                                               :
    SOUTHWESTERN ENERGY                        :
    PRODUCTION COMPANY                         :

                 Appeal from the Order Entered August 8, 2017
             in the Court of Common Pleas of Susquehanna County
                      Civil Division at No(s): 2015-01253

BEFORE: GANTMAN, P.J., MURRAY, J., and MUSMANNO, J.

MEMORANDUM BY MUSMANNO, J.:                         FILED DECEMBER 08, 2020

       This case returns to us following remand from the Pennsylvania

Supreme Court.        Specifically, our Supreme Court granted the Petition for

allowance of appeal filed by Southwestern Energy Production Company

(“Southwestern”), vacated our prior Order reversing the trial court’s grant of

summary judgment in favor of Southwestern, and remanded the case to us

for further proceedings consistent with its Opinion.1      See Briggs v. Sw.

Energy Prod. Co., 224 A.3d 334 (Pa. 2020). Following careful review, we

affirm the trial court’s Order granting summary judgment in favor of

Southwestern.

____________________________________________


1Following remand, we granted each party permission to file a supplemental
brief in support of their respective positions.
J-S01013-18


       Adam Briggs, Paula Briggs, his wife, Joshua Briggs, and Sarah Briggs

(collectively, “Appellants”) initiated the underlying action by filing a Complaint

on November 5, 2015. As the factual and procedural history underlying this

appeal has previously been set forth in full, we decline to do so again at this

juncture. See Briggs v. Sw. Energy Prod. Co., 184 A.3d 153, 154-55 (Pa.

Super. 2018); see also Briggs, 224 A.3d 334, 338-41 (Pa. 2020).

       On direct appeal, Appellants argued that the extraction of natural gas

from beneath their property constituted a trespass, and that the rule of

capture2 should not apply to natural gas extracted through the process of

hydraulic fracturing.      See Superior Court Brief for Appellant at 5-12.          By

contrast, Southwestern argued that it could not be found liable for trespass

because 1) it had not entered Appellants’ property or conducted any oil and

gas activities thereon, and 2) the law of capture precludes trespass liability.

See Superior Court Brief for Appellee at 14-29.

       In   addressing     Appellants    claims,   this   Court   reviewed   historical

applications of the rule of capture to conventional oil and gas extraction.

Briggs, 184 A.3d at 157-58. In particular, we noted that, historically, the

rule of capture has been supported by the idea that “unlike other minerals,



____________________________________________


2The rule of capture is “[a] fundamental principle of oil[ ]and[ ]gas law holding
that there is no liability for drainage of oil and gas from under the lands of
another so long as there has been no trespass and all relevant statutes and
regulations have been observed.” Rule of Capture, BLACK'S LAW DICTIONARY
(10th ed. 2014).

                                           -2-
J-S01013-18


[oil and gas] have the power and the tendency to escape without the volition

of the owner.” Id. at 157 (quoting Westmoreland & Cambria Natural Gas

Co. v. De Witt, 18 A. 724, 725 (Pa. 1889)). Additionally, we examined the

process of hydraulic fracturing, and how that process differs from conventional

oil and gas extraction. See id. at 158-63; see also id. at 162 (stating that

“shale must be fractured through the process of hydraulic fracturing; only then

may the natural gas contained in the shale move freely through the ‘artificially

created channels.’” (brackets omitted) (citing Coastal Oil & Gas Corp. v.

Garza Energy Trust, 268 S.W.3d 1, 43 (Tex. 2008) (Johnson, J.,

dissenting)).

      Ultimately, we held that

      hydraulic fracturing may constitute an actionable trespass where
      subsurface fractures, fracturing fluid and proppant cross
      boundary lines and extend into the subsurface estate of an
      adjoining property for which the operator does not have a
      mineral lease, resulting in the extraction of natural gas from
      beneath the adjoining landowner’s property.

Briggs, 184 A.3d at 163-64 (emphasis added). We also concluded that it was

unclear from the record whether Southwestern’s hydraulic fracturing

operations resulted in a subsurface trespass to Appellants’ property, and that

Appellants’ allegations had raised an issue as to whether a trespass occurred.

Id. at 164. Accordingly, we reversed the trial court’s Order granting summary

judgment in favor of Southwestern, and remanded the case to the trial court

for further proceedings (during which Appellants were to be afforded the

opportunity to fully develop their trespass claim). Id.

                                     -3-
J-S01013-18


      Southwestern filed a Petition for allowance of appeal with our Supreme

Court, which granted Southwestern’s Petition to address the following issue:

      Does the rule of capture apply to oil and gas produced from wells
      that were completed using hydraulic fracturing and preclude
      trespass liability for allegedly draining oil or gas from under
      nearby property, where the well is drilled solely on and beneath
      the driller’s own property and the hydraulic fracturing fluids are
      injected solely on or beneath the driller’s own property?

Briggs v. Sw. Energy Prod. Co., 197 A.3d 1168 (Pa. 2018).

      A majority of our Supreme Court reversed this panel’s decision.

Specifically, the Supreme Court held that “the rule of capture remains extant

in Pennsylvania, and developers who use hydraulic fracturing may rely on

pressure differentials to drain oil and gas from under another’s property, at

least in the absence of physical invasion.”        Briggs, 224 A.3d at 352

(emphasis added).    In other words, the rule of capture does not preclude

trespass liability if the hydraulic fracturing operation creates a physical

invasion. The Supreme Court then stated as follows:

      The Superior Court panel erred to the extent it assumed that
      either (a) the use of hydraulic fracturing alters this rule, or (b)
      where hydraulic fracturing is utilized, such physical invasion is a
      necessary precondition in all cases for drainage to occur from
      underneath another property. More broadly, insofar as the panel’s
      decision may be construed to suggest that a natural-versus-
      artificially-induced-flow litmus should be employed to determine
      whether the rule of capture applies in a given situation, that
      standard rests on a false distinction and is disapproved.

Id.; see also id. at 347 (stating that this Court’s prior holding must be

premised on one of two “assumptions”: “(a) the act of artificially stimulating

the cross-boundary flow through the use of hydraulic fracturing solely on the

                                     -4-
J-S01013-18


developer’s property in and of itself renders the rule of capture inapplicable;

or (b) … any time natural gas migrates across property lines resulting, directly

or indirectly, from hydraulic fracturing, a physical intrusion into the plaintiff’s

property must necessarily have taken place.”).        Accordingly, the Supreme

Court reversed our decision, and remanded the matter to this panel for

reconsideration. Id.

      In so doing, the Supreme Court stated that “it is not entirely clear

whether the Superior Court’s foundational assumptions for its holding that the

rule of capture does not apply to wells completed using hydraulic fracturing—

which we have now disapproved—were integral to its ultimate ruling.” Id. at

351. Further, the majority stated that if, on remand, this panel determines

that Appellants’ Complaint alleges a physical invasion into their land, we must

identify those allegations. Id. at 350 n.18. The majority also tasked us with

determining whether Appellants sufficiently pled a trespass claim based on

physical intrusion, and specified that a plaintiff “must use at least some words

alleging physical intrusion….” Id. at 352 (emphasis in original); see also id.

at 351-52 (indicating that use of the word “trespass” is insufficient to implicate

a physical invasion, and stating that a plaintiff “must aver something more

than mere drainage of minerals from the subject property….”).

      We turn now to address the Supreme Court’s concerns. First, we clarify

that our holding was not specifically premised on either “assumption.” We

declined to hold that the use of hydraulic fracturing, simply due to its


                                       -5-
J-S01013-18


“artificial” nature, precludes application of the rule of capture, when the

process is employed solely within the developer’s property; nor did we

conclude that any gas migration across property lines must necessarily mean

that a physical intrusion occurred. Rather, we acknowledged the historic use

of artificial means of enhancing mineral production, and relied on the

“artificial” nature of the hydraulic fracturing process to illustrate that hydraulic

fracturing can create a trespass in a way that more conventional methods of

drilling cannot, i.e., through horizontal drilling, or the injection of fluids and

proppants into another’s subsurface estate. See Briggs, 184 A.2d at 158

(reviewing Jones v. Forest Oil Co., 44 A. 1074 (Pa. 1900)); Briggs, 224

A.3d at 348 (citing Jones, and stating that “the rule of capture applies

although the driller uses further artificial means, such as a pump, to enhance

production from a source common to it and the plaintiff—so long as no physical

invasion of the plaintiff’s land occurs.” (emphasis added)). We                also

acknowledged that establishing a subsurface trespass would require the

introduction of evidence. See Briggs, 184 A.3d at 163. Thus, we held only

that hydraulic fracturing may constitute an actionable trespass where the

subsurface fractures, and the fracturing fluid and proppants used in the

process, cross over the boundary line, and extend into a property for which

the energy company does not hold a valid mineral lease. Briggs, 184 A.3d

at 163-64. In other words, the propulsion of fracturing fluid and proppants

into an adjoining property can constitute a physical intrusion.


                                       -6-
J-S01013-18


      Next, we address whether Appellants may proceed on their physical-

invasion trespass claim. See Briggs, 224 A.3d at 351 (directing this panel to

consider this question on remand). In their Complaint, Appellants alleged as

follows:

      8. Adjacent and parallel to said land is a natural gas “unit” owned
      and operated by [Southwestern] entitled “SWN Innes South Gas
      Unit”.

      9. Also adjacent and parallel to said land is a natural gas “unit”
      owned and operated by [Southwestern] entitled “SWN Folger Gas
      Unit”.

      10. [Southwestern] has and continues to extract natural gas from
      the Marcellus Shale formation by way of wells located in the
      above[-]named units.

      11. Said actions by [Southwestern] has and continues to extract
      natural gas from under the land of [Appellants].

      12. Upon information and belief, said extraction of natural gas
      from under the land of [Appellants] is being done knowingly,
      willfully, unlawfully, outrageously and in complete conscious
      disregard of the rights and title of [Appellants] in said land and
      the natural gas thereunder.

                            COUNT 1 – TRESPASS

      ….

      14. The actions of [Southwestern], as aforesaid, constitute a past
      and continuing trespass on the land of [Appellants].

      15. As a direct and proximate result of said trespass, [Appellants]
      have been deprived [of] the value of said natural gas extracted
      from under their land by [Southwestern].

Complaint, 11/5/15, ¶¶ 8-15.        Thus, Appellants’ Complaint does not

specifically allege that Southwestern engaged in horizontal drilling that


                                     -7-
J-S01013-18


extended onto their property, or that Southwestern propelled fracturing fluids

and proppants across the property line.          See Briggs, 224 A.3d at 352-53

(explaining that the word “trespass” does not necessarily include all essential

facts to establish the cause of action, and stating that a plaintiff “must use at

least some words alleging physical intrusion….” (emphasis in original)). 3,     4



Accordingly, in light of the Supreme Court’s guidance, we are constrained to

reinstate the trial court’s Order granting summary judgment in favor of

Southwestern.



____________________________________________


3 We acknowledge that we applied a more “interpretive gloss” to Appellants’
allegations, when viewed as a whole. See Briggs, 224 A.3d at 350 n.18
(stating that “[o]ne amicus curiae supporting [Appellants] suggests an
interpretive gloss be given to the Complaint’s allegations: namely, that they
were intended to convey that Southwestern placed its well close enough to
[Appellants’] land that a physical intrusion became likely.” (citing Brief for
Amicus Protect PT at 5 n.4)). Throughout this litigation, Appellants have
asserted that the placement of Southwestern’s wells was specifically intended
to extract natural gas from beneath Appellants’ land. See Answer, 1/7/16,
¶¶ 44, 45, 47, 61.1, 92.1. Additionally, throughout several Interrogatories,
Appellants sought to discern the distance between Southwestern’s well bores,
the distance between each well bore and Appellants’ property line, and the
distance around the well bore from which Southwestern reasonably
anticipated extracting natural gas. See Motion to Compel, 5/16/16, Exhibit 1
(Interrogatories Directed to Defendant, Second Set), Exhibit 3
(Interrogatories Directed to Defendant, Third Set). These Interrogatories
could be interpreted as an attempt by Appellants to determine whether a
physical intrusion occurred. The trial court denied as moot Appellants’ Motion
to Compel answers to their Interrogatories when it granted summary
judgment.

4 We observe that the Supreme Court’s holding leaves open for future plaintiffs
the possibility of litigating trespass claims based on hydraulic fracturing, so
long as they specifically plead that hydraulic fracturing resulted in a physical
invasion of their property.

                                           -8-
J-S01013-18


     Order affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/8/2020




                          -9-